UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1502



LORIA ANN PATTERSON,

                                             Plaintiff - Appellant,

          versus


THE AMERICAN KENNEL CLUB,      a/k/a   American
Kennel Club, Incorporated,

                                              Defendant - Appellee.




                            No. 02-1503



LORIA ANN PATTERSON,

                                             Plaintiff - Appellant,

          versus


THE AMERICAN KENNEL CLUB,      a/k/a   American
Kennel Club, Incorporated,

                                              Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      W. Earl Britt, Senior
District Judge; William A. Webb, Magistrate Judge. (CA-01-20-5-BR)
Submitted:   June 27, 2002               Decided:    August 5, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Loria Ann Patterson, Appellant Pro Se. Charles Matthew Keen, Sheri
Lea Roberson, OGLETREE, DEAKINS, NASH, SMOAK & STEWART, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Loria Ann Patterson appeals the magistrate judge’s order

approving a discovery plan relating to her claims under the Equal

Pay Act (No. 02-1502). She also appeals the district court’s order

setting a trial date (No. 02-1503).   We dismiss the appeal for lack

of jurisdiction because the orders are not appealable.   This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders. 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).      The orders here appealed are

neither final orders nor appealable interlocutory or collateral

orders.

     We dismiss the appeals as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                3